                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEGAN RIDPATH,
                      Plaintiff                            CIVIL ACTION

               v.

PROGRESSIVE ADV.                                           N0.19-5871
AUTO. INS. CO.,
                Defendant

                                           ORDER

       AND NOW, this 16th day of March, 2020, upon consideration of Defendant's Motion to

Dismiss for Failure to State a Claim (Doc. No. 3) and the Response in Opposition (Doc. No. 5), it

is ORDERED that the Motion (Doc. No. 3) is GRANTED. Plaintiff may file an amended

complaint in an attempt to cure the pleading deficiencies consistent with this Court's

accompanying Memorandum on or before April 7, 2020.




                                                              TATES DISTRICT JUDGE
